Exhibit 10.1 SUBORDINATED NOTE PURCHASE AGREEMENT This SUBORDINATED NOTE PURCHASE AGREEMENT (this “ Agreement ”) is dated as of June 29, 2016, and is made by and among Northeast Bancorp, a Maine corporation (“ Company ”), and the several purchasers of the Subordinated Notes identified on the signature pages hereto (each a “ Purchaser ” and collectively, the “ Purchasers ”). RECITALS WHEREAS, Company has requested that the Purchasers purchase from Company up to $15,050,000 in aggregate principal amount of Subordinated Notes (as defined herein), which aggregate amount is intended to qualify as Tier 2 Capital (as defined herein). WHEREAS, Company has engaged Sandler O’Neill + Partners, L.P., as its exclusive placement agent (“ Placement Agent ”) for the offering of the Subordinated Notes. WHEREAS, each of the Purchasers is an institutional accredited investor as such term is defined in Rule 501 of Regulation D (“ Regulation D ”) promulgated under the Securities Act of 1933, as amended (the “ Securities Act ”). WHEREAS, the sale of the Subordinated Notes by Company is being made pursuant to Rule 506(b) of Regulation D. WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note in the principal amount set forth on such Purchaser’s respective signature page hereto (the “ Subordinated Note Amount ”) in accordance with the terms of, subject to the conditions in and in reliance on, the recitals, representations, warranties, covenants and agreements set forth herein and in the Subordinated Notes. NOW, THEREFORE, in consideration of the mutual covenants, conditions and agreements herein contained and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto hereby agree as follows: AGREEMENT 1 . DEFINITIONS . Defined Terms. The following capitalized terms generally used in this Agreement and in the Subordinated Notes have the meanings defined or referenced below. Certain other capitalized terms used only in specific sections of this Agreement may be defined in such sections. “ Affiliate(s) ” means, with respect to any Person, such Person’s immediate family members, partners, members or parent and subsidiary corporations, and any other Person directly or indirectly controlling, controlled by, or under common control with said Person and their respective Affiliates. “
